Citation Nr: 1723412	
Decision Date: 06/22/17    Archive Date: 06/29/17

DOCKET NO.  13-22 920	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to an effective date earlier than August 28, 2006, for the award of 70 percent rating for posttraumatic stress disorder (PTSD).  


REPRESENTATION

Veteran represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

T. Grzeczkowicz, Associate Counsel






INTRODUCTION

The Veteran served on active duty from August 1968 to August 1970, and from January 1991 to May 1991. 

This matter comes before the Board of Veterans' Appeals (Board) from an April 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut.  The Veteran provided testimony at a January 2017 Travel Board hearing before the undersigned.  A transcript of the hearing is of record.  


FINDINGS OF FACT

1.  VA received the Veteran's claim for an increased rating for PTSD on August 28, 2006.

2.  The evidence does not show that an increase in disability was factually ascertainable during the one year period prior to the receipt of the Veteran's claim for an increased rating on August 28, 2006. 

3.  For the period of the appeal prior to August 28, 2006, the service-connected PTSD was manifested by occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks; but not by occupational and social impairment with reduced reliability and productivity, by occupational and social impairment with deficiencies in most areas, or by total occupational and social impairment.  


CONCLUSION OF LAW

An effective date earlier than August 28, 2006, for the award of 70 percent rating for posttraumatic stress disorder (PTSD) have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.7, 4.130, Diagnostic Code (DC) 9411 (2016).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

Upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  The RO provided a notice letter to the Veteran in April 2010.  The content of the letter complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  

VA has also satisfied its duty to assist in the development of the claims.  First, VA satisfied its duty to seek relevant records.  The RO associated the Veteran's service treatment records (STRs), service personnel records (SPRs), private treatment records and VA treatment records with the claims file.  Second, VA satisfied its duty to obtain adequate medical examinations.  VA provided the Veteran examinations for PTSD in December 2002, July 2007, February 2009, and May 2010.  The examinations were adequate, as the examiners considered the relevant history of the Veteran's symptoms, provided sufficiently detailed descriptions of any disability, and included clear conclusions with supporting data.  Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007); Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007) (holding that once VA undertakes the effort to provide an examination when developing a claim, even if not statutorily obligated to do so, VA must ensure that the examination provided is adequate).  

The Board finds that the duties to notify and assist the Veteran have been met and that no further action is required prior to rendering a decision on the merits of the claims.  



II.  Law and Regulations

Generally, the effective date of an award of service connection is the date of separation from service if the claim is received within one year of separation; otherwise, the date of receipt of claim or the date entitlement arose, whichever is later.  38 C.F.R. § 3.400 (b)(2). 

Generally, the effective date of an evaluation and award of compensation based on a claim for increase will be the date of receipt of the claim, or date entitlement arose, whichever is later.  38 U.S.C.A. § 5110 (a); 38 C.F.R. § 3.400. 

Specifically, with regard to claims for increased disability compensation, the pertinent legal authority provides that the effective date will be the earliest date as of which it is factually ascertainable that an increase in disability has occurred, if a claim is received by VA within one year after that date; otherwise the effective date will be the date of receipt of claim or date entitlement arose, whichever is later.  38 U.S.C.A. § 5110 (b); 38 C.F.R. § 3.400 (o)(2). 

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321 (a), 4.1. 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding a degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3.

A 30 percent rating is warranted for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversational normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events). 

A 50 percent rating for PTSD is warranted when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g. retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Diagnostic Code 9411, 38 C.F.R. § 4.130.

A 70 percent evaluation is assigned when a veteran's PTSD causes occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); or an inability to establish and maintain effective relationships.

A 100 percent rating is assigned when a veteran's PTSD causes total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; danger of hurting self or others; intermittent inability to perform activities of living (including maintenance of minimal hygiene); disorientation to time or place; or, memory loss for names of close relatives, occupation, or own name.  Id. 

In determining the level of impairment under 38 C.F.R. § 4.130, a rating specialist is not restricted to the symptoms provided under the diagnostic code, and should consider all symptoms which affect occupational and social impairment, including those identified in the DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS (DSM-IV or DSM 5).  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).  If the evidence demonstrates that a claimant suffers symptoms or effects that cause an occupational or social impairment equivalent to those listed in that diagnostic code, the appropriate, equivalent rating is assigned.  See Mauerhan, 16 Vet. App. 436.

Within the DSM-IV, Global Assessment Functioning (GAF) scale scores ranging from 1 to 100 reflect "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996).

III.  Earlier Effective Date

The Veteran has asserted that the 70 percent rating should be assigned from October 1999, when he first filed his claim for service connection for PTSD.  

By way of procedural background, the Veteran filed an original claim for service connection for a PTSD disability on October 27, 1999.  In a December 2002 rating decision, the RO granted service connection for PTSD and assigned a 30 percent rating from October 27, 1999.  After being provided with notice of the December 2002 rating decision and his appellate rights, the Veteran submitted a notice of disagreement with the decision in December 2002 but he withdrew his appeal in April 2003.  As such, the December 2002 rating decision became final.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.156 (b), 20.200, 20.202, 20.1103; Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010).

Following the April 2003 withdrawal of the Veteran's notice of disagreement, the next communication from either the Veteran or his representative concerning the rating assigned the Veteran's PTSD was on August 28, 2006, in the form of a Report of Contact.  In a September 2010 rating decision, the RO granted a 70 percent rating to the PTSD from May 24, 2010.  The 70 percent rating was based upon the findings of the May 2010 VA examination.  Following the March 2011 Board decision granting a 70 percent rating for the PTSD, an April 2011 rating decision assigned a 70 percent rating to the PTSD from August 28, 2006, the date of claim for an increased rating.  

The Veteran has requested that the effective date for the assignment of the 70 percent rating be made commensurate with the effective date of his original claim for service connection.

The provisions governing the assignment of the effective date of an increased rating are set forth in 38 U.S.C.A. § 5110 (a) and (b)(2), and 38 C.F.R. § 3.400 (o).  The general rule with respect to the effective date of an award of increased compensation is that the effective date of award "shall not be earlier than the date of receipt of the application thereof."  38 U.S.C.A. § 5110 (a).  This statutory provision is implemented by regulation that provides that the effective date for an award of increased compensation will be the date of receipt of claim or the date entitlement arose, whichever is later. 38 C.F.R. § 3.400 (o)(2). 

An exception to that rule regarding increased ratings applies, however, under circumstances where the evidence demonstrates that a factually ascertainable increase in disability occurred within the one-year period preceding the date of receipt of a claim of entitlement to increased compensation.  If an increase in disability occurred within one year prior to the claim, the increase is effective as of the date the increase was "factually ascertainable."  If the increase occurred more than one year prior to the claim, the increase is effective the date of claim.  If the increase occurred after the date of claim, the effective date is the date of increase. 38 U.S.C.A. 5110 (b)(2); Dalton v. Nicholson, 21 Vet. App. 23, 31-32 (2007); Harper v. Brown, 10 Vet. App. 125 (1997); 38 C.F.R. 3.400  (o)(1)(2); VAOPGCPREC 12-98. 

The Board understands the Veteran's belief that he appealed the December 2002 rating action, as he did submit a notice of disagreement.  Unfortunately, he then withdrew his appeal of that issue.  Consequently, the December 2002 rating action is final.  

The next communication received from the Veteran or a representative concerning the rating assigned the PTSD was when he contacted VA on August 28, 2006.  The Board notes that none of the medical records on file between December 2002 and August 2006 contained any statements by the Veteran or findings that would constitute an informal claim under 38 C.F.R. § 3.157 (a regulation which, the Board notes, is no longer in effect).  

Consequently, the Board finds that the date of claim in this case is August 28, 2006.

With respect to whether it is factually ascertainable that the PTSD increased in severity in the one year prior to the date of claim, the Board notes that there are no treatment records for mental health through the VA or private sources on file for the Veteran for the period from August 2005 to August 2006.  In this regard, the July 2007 VA PTSD examiner noted that the Veteran did not follow-up with any mental health treatment through the VA since the time of his last VA PTSD examination in December 2002.  Given that there is no medical evidence that would indicate an impairment or any contemporaneous lay evidence of an impairment, the Board finds that, for the period prior to August 28, 2006, the award of 70 percent rating for PTSD is not warranted.  

In sum, there is no basis for an effective date earlier than August 28, 2006, for the award of a 70 percent disability rating for PTSD. 









ORDER

Entitlement to an effective date earlier than August 28, 2006, for the award of 70 percent rating for PTSD is denied. 



____________________________________________
THOMAS H. O'SHAY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


